                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


UNITED STATES OF AMERICA

      Plaintiff/Respondent,                    Case No. 17-CR-20386
                                                        18-CV-11421
v.                                         HON. GEORGE CARAM STEEH

D-1 MAURICIO HERNANDEZ-
JIMINEZ,


      Defendant/Petitioner.

______________________________/

            ORDER DENYING PETITIONER’S MOTION
     TO VACATE, SET ASIDE, OR CORRECT SENTENCE (Doc. 43)

      Now before the court is Defendant-Petitioner’s motion to vacate, set

aside, or correct sentence pursuant to 28 U.S.C. § 2255. The government

filed a response and Petitioner requested a time extension for the filing of

his reply which this court granted. However, Petitioner never filed a reply

and the time period for doing so has expired. Because Petitioner has failed

to show ineffective assistance of counsel, Petitioner’s motion will be

denied.




                                     -1-
                               I. Background

      On September 21, 2017, Petitioner pleaded guilty to two drug counts:

(1) conspiracy to distribute one kilogram of heroin and 500 grams of

cocaine, in violation of 21 U.S.C. § 846 and 841(a)(1); and (2) possession

with intent to distribute one kilogram of heroin and 500 grams of cocaine, in

violation of 21 U.S.C. § 841(a)(1). In exchange for his guilty plea, the

government dismissed the charge for possession of a firearm in

furtherance of a drug trafficking crime in violation of 18 U.S.C. § 924(c)

which carried a penalty of five-years which would have been consecutive to

the sentence for his drug counts.

      As part of his guilty plea, Petitioner agreed that he would not appeal

so long as he received a 10-year sentence. (R. 25 at PgID 73; R. 41 at

PgID 172). At his guilty plea hearing, Petitioner stated that he understood

he would receive “a minimum penalty of 10 years in prison.” (R. 41 at PgID

168). Petitioner was sentenced to 10- years on the two drug counts to be

served concurrently. (R. 38 at PgID 120).

      In his motion to vacate, set aside, or correct sentence, Petitioner

argues his counsel was ineffective for two reasons: (1) she allegedly

prevented him from obtaining relief under the safety valve provision of

United States Sentencing Guideline (“U.S.S.G.”) § 5C1.2 because he

                                     -2-
alleges he received an enhancement under U.S.S.G. § 3B1.1; and (2) she

did not file a notice of appeal. Both arguments lack merit.


                           II. Standard Of Review

      To obtain relief under 28 U.S.C. ' 2255, a petitioner must

demonstrate A(1) an error of constitutional magnitude; (2) a sentence

imposed outside the statutory limits; or (3) an error of fact or law ... so

fundamental as to render the entire proceeding invalid.@ Short v. United

States, 471 F.3d 686, 691 (6th Cir. 2006) (quoting Mallett v. United States,

334 F.3d 491, 496B97 (6th Cir. 2003)). He Amust clear a significantly

higher hurdle than would exist on direct appeal@ and establish a

Afundamental defect in the proceedings which necessarily results in a

complete miscarriage of justice or an egregious error violative of due

process.@ Fair v. United States, 157 F.3d 427, 430 (6th Cir. 1998) (internal

quotations and citations omitted).

                                  III. Analysis

      To prevail in an ineffective assistance of counsel claim, Petitioner

has the burden to show that his attorney provided “deficient performance”

and that he was prejudiced by that deficiency. See Strickland v.

Washington, 466 U.S. 668, 687 (1984); Huff v. United States, 734 F.3d


                                      -3-
600, 606 (6th Cir. 2013). The court considers Petitioner’s two claims of

ineffective assistance of counsel below.

      A. Safety Valve Relief

      First, the court considers Petitioner’s claim that his counsel was

ineffective because he incorrectly received an offense enhancement under

U.S.S.G. § 3B1.1 and this enhancement allegedly prevented him from

obtaining safety valve relief under U.S.S.G. § 5C1.2. The safey valve

allows a defendant, who was not the organizer, manager or leader of

others in the offense, to a reduced sentence if, among other requirements,

the defendant “truthfully provid[es] to the Government all information and

evidence [he] has concerning the offense or offenses that were part of the

same course of conduct or of a common scheme or plan.” 18 U.S.C. §

3553(f); U.S.S.G. § 5C1.2. The record shows, however, that Petitioner did

not receive an offense enhancement, and that he was not eligible for the

safety valve relief, which because he possessed two guns in furtherance

of his drug trafficking offenses. Under the Sentencing Guidelines, a

defendant is not entitled to safety valve relief if he “possess[ed] a firearm

or other dangerous weapon” in connection with his drug offense. U.S.S.G.

§ 5C1.2(a)(2). In addition, the government argues the safety valve

provision would not apply to Petitioner as he did not truthfully provide all

                                      -4-
information about his drug trafficking crimes. See United States v.

Acevedo-Fitz, 739 F.3d 967, 972 (7th Cir. 2014).

      The record reflects that Petitioner did not receive an offense

enhancement under U.S.S.G. § 3B1.1. The Pre-Sentence Report (“PSR”)

states that there was no adjustment for Petitioner’s role in the offense and

there were no objections to the PSR. (PSR at ¶ 22). The Plea Agreement

also reflects that there were no offense enhancements. (R. 25 at PgID

76). The court adopted the PSR and the offense level within it, without

changes. Petitioner’s counsel was effective because she negotiated a

plea without the § 924(c) count which allowed him to avoid an additional 5-

year sentence. Because Petitioner was not entitled to safety valve relief,

his attorney was not deficient for failing to obtain such relief on his behalf.

      B.    Failure to Appeal

      The court next considers whether Petitioner’s counsel was deficient

for failing to file a notice of appeal. Petitioner does not allege that he

asked his attorney to file a notice of appeal, nor does he allege that she

failed to consult with him about doing so. When a defendant does not ask

his attorney to file a notice of appeal, the first question is “whether the

attorney ‘consulted’ with the defendant about the benefits and drawbacks

of bringing an appeal.” Regalado v. United States, 334 F.3d 520, 525 (6th

                                      -5-
Cir. 2003). When consultation has occurred, then “[c]ounsel performs in a

professionally unreasonable manner only by failing to follow the

defendant’s express instructions with respect to the appeal.” Roe v.

Flores-Ortega, 528 U.S. 470, 478 (2000). But “an attorney’s performance

is not per se deficient simply because [s]he does not consult with [her]

client about the benefits and drawbacks of an appeal.” Pola v. United

States, 778 F.3d 525, 533 (6th Cir. 2015) (citing Roe, 528 U.S. at 477). In

order to prove deficient performance for failing to consult with her client

about an appeal, the defendant must show either “(1) that a rational

defendant would want to appeal . . . or (2) that this particular defendant

reasonably demonstrated to counsel that he was interested in appealing.”

Roe, 528 U.S. at 480. Petitioner has satisfied neither prong here.

      First, Petitioner has not even alleged that he told or suggested to

counsel in any way that he was interested in filing an appeal. Second,

Petitioner has not shown that a rational defendant would want to appeal.

Petitioner pleaded guilty knowing that he would receive a 10-year

sentence and that he waived his right to appeal so long as he received a

10-year sentence. (R. 25 at PgID 70, 73). At the plea hearing, the court

asked Petitioner if he understood that he would receive “a minimum

penalty of 10 years in prison,” and he said that he did. (R. 41 at PgID

                                      -6-
168). The court asked the prosecutor if Petitioner was eligible for the

safety valve provision, the prosecutor informed the court that he was not,

and confirmed with Petitioner that he would receive a 10-year sentence:

     Court:            Is Mr. Hernandez-Jiminez eligible
                        for the safety valve?

     Prosecutor:       No, your Honor.

     Court:            So you understand that the Court will be obliged to
                       order at least 10 years in prison if I accept your
                       plea, you understand that?

     Defendant:        Yes.

Id. at PgID 169. The court then confirmed a third time that Petitioner

understood he would receive a 10-year sentence if the court accepted the

plea agreement. Id. at PgID 172-73. The court asked Petitioner if he

understood that he waived his right to appeal if he received a 10-year

sentence, and he affirmed that he did. Id. at PgID 173.

     The government filed a sentencing memorandum which explained

that Petitioner was ineligible for the safety valve because he possessed a

gun in connection with his offense, and asked the court to impose the 10-

year mandatory minimum term of imprisonment. (R. 32 at PgID 102-03).

At sentencing, both parties jointly asked the court to impose the 10-year

mandatory minimum. (R. 42 at PgID 186-87). The court did so. Id. at



                                     -7-
PgID 187. The court reminded Petitioner that he had waived the right to

appeal. Id. at PgID 190.

      Under these circumstances, no rational defendant would want to

appeal. There were no nonfrivolous grounds for appeal, notwithstanding

the appeal waiver. Roe, 528 U.S. at 472. Petitioner waived the right to

appeal, was reminded of his waiver at both his plea hearing and at

sentencing, showed no interest in filing an appeal, and does not even

claim in his § 2255 petition that he asked his attorney to do so. (R. 41 at

PgID 172-73, R. 42 at PgID 190). Moreover, an effective attorney would

discourage Petitioner from appealing his sentence because of the risk the

government might seek to reinstate the dismissed § 924(c) charge and

resulting 5-year mandatory sentence. In sum, Petitioner has not shown

that his attorney acted deficiently by failing to file a notice of appeal where

he did not request that she do so, he waived his right to appeal if he

received a 10-year sentence which he did, and there was no nonfrivolous

grounds for appeal.

      C.    Evidentiary Hearing

      Petitioner has requested an evidentiary hearing, but there are no

facts in dispute, and the record conclusively shows that Petitioner is not

entitled to relief. See Smith v. United States, 348 F.3d 545, 550 (6th Cir.

                                      -8-
2003). Accordingly, Petitioner’s request for an evidentiary hearing is

DENIED.

     For the reasons set forth above, IT IS ORDERED that Petitioner’s

motion to vacate, set aside, or correct sentence pursuant to 28 U.S.C. §

2255 (Doc. 43) is DENIED.

     The court declines to issue a certificate of appealability, because

Petitioner has not “made a substantial showing of the denial of a

constitutional right,” for the reasons stated above. See 28 U.S.C. §

2253(c)(2); Fed. R. App. P. 22.

     SO ORDERED.

Dated: February 6, 2019

                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE

                                CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                February 6, 2019, by electronic and/or ordinary mail and also
                on Mauricio Hernandez-Jiminez #55652-039, FCI Allenwood
                       Low, P.O. Box 1000, White Deer, PA 17887.

                                   s/Marcia Beauchemin
                                       Deputy Clerk




                                            -9-
